Case 1:18-cv-24227-CMA Document 12 Entered on FLSD Docket 10/24/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP,
  LLC, et al.,

        Defendants.
  ___________________________/

                                               ORDER

         THIS CAUSE came before the Court sua sponte. Defendants Katherine M. Krueger and

  Gizmodo Media Group, LLC appear to have been served (see Waivers of the Service of

  Summons [ECF Nos. 9 and 10]), but to date, no proof of service on Defendant, Will Menaker,

  has been filed. To better manage the orderly progress of the case, it is

         ORDERED that Defendants, Katherine M. Krueger and Gizmodo Media Group, LLC,

  shall not file a response until Defendant Will Menaker has been served. After Will Menaker has

  been served, all Defendants shall submit a single combined response or separate answers within

  the time allowed for the last served Defendant to respond.

         DONE AND ORDERED in Miami, Florida, this 24th day of October, 2018.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
